DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-15 are pending in this action.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Thus, the abstract should include the claimed features as it does in this case. Furthermore, the abstract should not include extraneous feature/s like “Fig. 1a.) in this abstract.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Method for Locating Availability of Bathroom Facilities in Due Time. 
Claim Objections

Claims 2-4 are objected to because of the following informalities:  on line 1 of each of these claims, “Computer-implemented method” should be --- The computer-implemented method ---. Appropriate correction is required.
Claims 5-11 and 15 are objected to because of the following informalities:  the phrase “Changing/bathroom facilities” requires clarification. In other words, are the two terms, “Changing” and “bathroom” synonym?
Claims 5-11 and 15 are objected to because of the following informalities:  in each of these claims, the phrase “Changing/bathroom facilities where the computer program includes following acts according to claim 1,” should be changed into --- wherein the computer program includes executing changing bathroom facilities according to claim 1, ----.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  on line 7, the word “lacks” does not make sense. It appears, the word is mistaken for “locks”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the features in the claim should be separated by semi-colons (;), not by commas (,) as is the case I claim 1. Appropriate correction is required.
Claims 8 and 11 are objected to because of the following informalities:  the phrase “such as a cloud storage medium” does not positively recite.  Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to --- Readable storage medium – which can include or which does not exclude transitory signal which is considered as not being an allowable subject matter by statute. The specification states --- a readable storage medium is an external readable storage medium, such as a cloud storage medium (see par. 0045), thus confirming a transitory signal.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Cronin et al. Cronin) (US 9,965,938 B1).
As per claim 1: Cronin discloses a computer-implemented method for using a computer program related to a changing place, where said computer program executes the following procedures (see col. 2, lines 6-22), when executing said computer program by a computer:
a)   identifying a location parameter on said at least one changing place (see col. 2, line 66-col. 3, line 33) (note “people entering and leaving the restroom” refers to changing place), linking an identification parameter of said changing place to said location parameter, storing  the location parameter and identification parameter of said changing place in an ID dataset in at least one readable storage medium (see col. 4, lines 7-67; col. 5, lines 3-19; table in fig. 2), 
b)   monitoring at least one condition of said changing place, storing said condition parameter in a condition dataset in said readable storage medium (see col. 5, lines 3-19) (note, “wait time information” is provided to monitoring condition),
c)   retrieving the ID dataset and the condition dataset using at least one user interface, where said user interface is in data communication with said computer program running on the computer (see col. 4, lines 7-38, table in fig. 2) (note R1, R2, R3, Rn are ID dataset),
where at least one user is capable of determining said location (map) and said condition of the changing place (status of bathroom), using the user interface, when retrieving the ID dataset (see table in fig. 2) and the condition dataset from said readable storage medium and where the method further comprises an act of controlling one or more devices in and/or at said changing place (note, the table in fig. 2, represents a crowd) using said user interface, where in use said user is capable of controlling said device in and/or at said changing place (see col. 4, lines 7-38, table in fig. 2; fig. 4).
As per claim 2: Cronin discloses a computer-implemented method according to claim 1, where said computer program is in data communication with at least one first user interface, where the first user interface has a User Access Rank to said condition dataset, where the user has a partially access to the condition dataset (see table in fig. 4; col. 5, lines 3-19) (note “wait time me” is a form access ranking).
As per claim 3: Cronin discloses a computer-implemented method according to claim 1, where said computer program is in data communication with at least one service user interface, where the service user interface has a Service Access Rank to said ID dataset and said condition dataset, where the service crew has fully access to the condition dataset (see table in fig. 2; fig. 4; col. 5, lines 3-19) (the tables are formed for multiple users who are in line based on waiting time).
As per claim 4: Cronin discloses a computer-implemented method according to claim 1, where said user interface is in wireless data communication with said computer program (see fig. 1; col. 2, lines 40-54; col. 4, lines 7-66).
As per claim 5: the features of claim 5 are similar to the features of claim 1. The applied prior art also discloses the “Changing/bathroom facilities processing system” (see abstract; figs. 1-4). Thus claim 5 has been rejected on the same ground as claim 1.
As per claim 6: Cronin discloses a changing/bathroom facilities processing system according to claim 5, where said user interface is a graphical user interface accessible on a mobile device, where the mobile device is in data communication with said computer program (see fig. 1; par. 2, line 66-col. 3, line  15; par. col. 4, lines 7-66) (note the restroom broadcast software).
As per claim 7: while the feature/s “Changing/bathroom facilities processing system according to claim 5, where said  program is in data communication with at least one readable storage medium, where the ID dataset and the condition dataset are stored in said readable storage medium, where said ID dataset comprises an identification parameter and a location parameter” are similar to the features of claim 1 and thus rejected therewith on the same ground, the difference  feature/s --- said condition dataset comprises at least one of the following functions: door key on/off, device operation, emergency alarm, up/down direction, left/right direction, facilities, error and/or
lacks on devices in the changing place, availability and accessibility, which is also disclosed by Cronin (see figs. 2-4; par. 4, lines 7-33) (map include direction, including left/right or up/down) (par.6, lines 20-44) (note door counter) .(see par. lines 16-59).
As per claim 8: Cronin discloses a changing/bathroom facilities processing system according to claim 6, where a readable storage medium is an external readable storage medium, such as a cloud storage medium (see fig. 1; par. 2, line 66-col. 3, line 15) ( the network includes a cloud 120).
As per claim 9: Cronin discloses a changing/bathroom facilities comprising a changing/bathroom facilities processing system according to claim 1 (see abstract; figs. 1-4;  par. 2, line 66-col. 3, line 15). The cited figures and paragraphs, including the abstract disclose the system the performs the function in claim1.
As per claim 12: Cronin discloses a Readable storage medium comprising instruction which when executed by a computer, causes the computer to carry out the acts of claim 1 (see (see abstract; col. 2, lines 6-22; claim 1).
As per claim 13: Cronin discloses a readable storage medium according to claim 12, where said readable storage medium is located in said changing place (see abstract; col. 2, lines 6-22; claim 1).
As per claim 14: the feature of claim 14 is similar to the feature of claim 8 and is rejected on the same ground as claim 8.
As per claim 15: Cronin discloses a Changing/bathroom facilities where the computer program includes following acts according to claim 1, when executing said computer program by the computer (see (see abstract; col. 2, lines 6-22; claim 1).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin as applied to claims 1, 5 and 9, and further in view of Blevins et al. (Blevins) (US 2021/0059480 A1).  
As per claim 10: Cronin discloses a changing/bathroom facilities according to claim 9, but, failed to explicitly teach about --- where said changing/bathroom facilities is a moveable changing/bathroom facilities comprising releasable attachment means. However, in the same field f endeavor, Blevins teaches --- A portable restroom system provides multiple restroom units and an arrangement which allows the size of the system to be reduced for easy storage and transportation. The system includes a first restroom array, a second restroom array, a water-supply manifold, and a waste-removal manifold. The first restroom array and the second restroom array each preferably provide at least four restroom units. The first restroom array and the second restroom array are structurally arranged to allow retractability of the walls, the ceilings, and the floors of the restroom units in order to allow the system to be easily stored and transported when not in use (see at least, the abstract). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a portable to restroom to Cronin’s teaching so as to provide a variety of portable restroom that is transportable from one location to another (see par. 0004).
As per claim 11: Cronin, while disclosed a changing/bathroom facilities according to claim 9, filed to disclose or explicitly teach wherein the --- facilities comprises energy generating means, such as solar cells. However, in the same field of endeavor, Blevins teaches --- In order for the portable power supply 29 to be electrically charged by solar power and with reference to FIG. 9, the first restroom array 1 and the second restroom array 2 may each further comprise at least one solar panel 23. The at least one solar panel 23 is externally mounted onto the telescopic ceiling 4. This arrangement allows rays from the sun to reach the at least one solar panel 23. Further, the at least one solar panel 23 of the first restroom array 1 and the at least one solar panel 23 of the second restroom array 2 are electrically connected to the portable power supply 29 (see par. 0031). One of ordinary skill in the art would recognize that using solar power is much cheaper than the grid and would have used this matured energy source as evidenced by applicant’s use of the same.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        4/22/2022